                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVISION
                                   No. 7:20-CV-00180-D
                                             )
                                             )
  · KUSTOM U.S., INC.,                       )
                                             )
          Plaintiff,                         )
                                             )              /

                                             )
   v.                                        )                  ORDER
                                             )
   CATHLEEN COLLINS BRYANT,                  )
                                             )
                                             )
          Defendant.                         )
                                             )
                                             )


        The above-listed Parties' Joint Motion to Remand is GRANTED and this action is

remanded to the Superior Court for Onslow County, North Carolina.


        SO ORDERED. This _I_ day of December 2020.

                                                                                         J
                                                                                         '


                                                        United States District Judge




         Case 7:20-cv-00180-D Document 8 Filed 12/01/20 Page 1 of 1
